AGREEMENT FOR SHARE EXCHANGE


This AGREEMENT FOR SHARE EXCHANGE (this "Agreement") is entered into as of
January 26, 2015, by and among Nutranomics, Inc., a Nevada corporation
("Nutranomics"), Nutriband Ltd., an Irish private limited company with a company
number of 511795 ("Nutriband"), and the shareholders of Nutriband, Gareth
Sheridan and Ann Sheridan.  Such shareholders own 100% of the shares of
Nutriband and are sometimes referred to herein as the "Shareholders."


RECITALS


WHEREAS, Nutranomics desires to acquire all of the equity ownership of Nutriband
in exchange for the consideration and upon the terms set forth below; and


WHEREAS, the Board of Directors of Nutranomics and the Board of Directors of
Nutriband have each approved the proposed transaction, contingent upon
satisfaction prior to closing of all of the terms and conditions of this
Agreement.


NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:


ARTICLE I
THE EXCHANGE


1.1            The Exchange.  At the Closing (as hereinafter defined),
Nutranomics shall acquire 100% ownership of Nutriband.  Stock consideration to
be paid by Nutranomics shall be a total of 3,172,554 shares of its common stock
(the "Shares") in exchange for 100% ownership of Nutriband (such exchange of
shares shall be referred to herein as the "Exchange").  Additionally, after
Closing, Nutranomics shall pay the Shareholders, on a quarterly basis, a
perpetual royalty of 10% of the gross global sales of all Nutriband product. 
The Exchange shall take place upon the terms and conditions provided for in this
Agreement and in accordance with applicable law.  Immediately following
completion of the share exchange transaction through issuance of the Shares,
Nutranomics shall have a total of 57,682,809 shares of its common stock issued
and outstanding.  For federal income tax purposes, it is intended that the
Exchange shall constitute a tax-free reorganization within the meaning of
Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the
"Code").


1.2            Closing and Effective Time. Subject to the provisions of this
Agreement, the parties shall hold a closing (the "Closing") on (i) the first
business day on which the last of the conditions set forth in Article V to be
fulfilled prior to the Closing is fulfilled or waived or (ii) at such time and
place as the parties hereto may agree. Notwithstanding the foregoing, January 1,
2015, shall be the effective date of the Exchange (the "Effective Time"), but in
no event shall the Closing occur later than January 25, 2015, unless both
parties agree, in writing, to extend the Closing beyond that date.

--------------------------------------------------------------------------------


1.3            Actions at Closing.  At Closing:


(a)            The Shareholders shall execute and deliver to Nutranomics stock
certificates of Nutriband representing 100% ownership, duly endorsed for
transfer to Nutranomics.  Nutranomics shall deliver to the Shareholders a stock
order instructing the transfer agent of Nutranomics to issue certificate(s)
representing the Shares to either or both of the Shareholders or their
assignee(s) as directed by the Shareholders.


(b)            The parties to this Agreement further agree to execute,
acknowledge and deliver such additional documents, take such additional actions
and furnish such additional information as may be reasonably necessary to carry
out fully the transactions contemplated by this Agreement.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1            Representations and Warranties of Nutranomics.  Nutranomics
represents and warrants to Nutriband as follows:


(a)            Organization, Standing and Power. Nutranomics is a corporation
duly organized, validly existing and in good standing under the laws of Nevada
and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary except for any such failure, which when taken together
with all other failures, is not likely to have a Material Adverse Effect. 
"Material Adverse Effect" means any material adverse effect on the business,
operations, assets, financial condition or prospects of Nutriband or
Nutranomics, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith.


(b)            Capital Structure. There are no options, warrants, calls,
agreements or other rights to purchase or otherwise acquire from Nutranomics at
any time, or upon the happening of any stated event, any share of the capital
stock of Nutriband.


(c)            Certificate of Incorporation and Bylaws. Copies of the
Certificate of Incorporation and Bylaws of Nutranomics, which have been
delivered to Nutriband, are true, correct and complete copies thereof.


(d)            Authority. Nutranomics has all requisite power to enter into this
Agreement and, subject to approval of the proposed transaction by its
shareholders, has the requisite power and authority to consummate the
transactions contemplated hereby. Except as specified herein, no other corporate
or shareholder proceedings on the part of Nutranomics are necessary to authorize
the Exchange and the other transactions contemplated hereby.
 
(e)            Conflict with Agreements; Approvals. The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, conflict with, or result in any violation of any
provision of the Certificate of Incorporation or Bylaws of Nutranomics or of any
loan or credit agreement, note, mortgage, indenture, lease, benefit plan or
other agreement, obligation, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Nutriband or its properties or assets except for any such conflict or
violation, which when taken together with all other conflict or violation, is
not likely to have a Material Adverse Effect.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
entity is required by or with respect to Nutranomics in connection with the
execution and delivery of this Agreement by Nutranomics, or the consummation by
Nutranomics of the transactions contemplated hereby.
2

--------------------------------------------------------------------------------


(f)            Books and Records. Nutranomics has made and will make available
for inspection by Nutriband upon reasonable request all the books of account,
relating to the business of Nutranomics. Such books of account have been
maintained in the ordinary course of business. All documents furnished or caused
to be furnished to Nutriband by Nutranomics are true and correct copies, and
there are no amendments or modifications thereto except as set forth in such
documents.


(g)            Compliance with Laws.  Nutranomics is and has been in compliance
in all material respects with all laws, regulations, rules, orders, judgments,
decrees and other requirements and policies imposed by any governmental entity
applicable to it, its properties or the operation of its businesses.


(h)            Litigation. There is no suit, action or proceeding pending, or,
to the knowledge of Nutranomics threatened against or affecting Nutranomics,
which is reasonably likely to have a Material Adverse Effect on Nutranomics, nor
is there any judgment, decree, injunction, rule or order of any governmental
entity or arbitrator outstanding against Nutranomics having, or which, insofar
as reasonably can be foreseen, in the future could have, any such effect.


(i)            Taxes.  Nutranomics has filed all tax returns and reports
required to be filed as of the Closing with all other jurisdictions where such
filing is required by law; and Nutranomics has paid, or made adequate provision
for the payment of all taxes, interest, penalties, assessments or deficiencies
due and payable on, and with respect to such periods or accruing prior to
Closing.  As of the Closing, Nutranomics knows of (i) no other tax returns or
reports which were required to be filed which have not been so filed and (ii) no
unpaid assessment for additional taxes for any fiscal period ending before the
Closing.


2.2            Representations and Warranties of Nutriband.  Nutriband
represents and warrants to Nutranomics as follows:


(a)            Organization, Standing and Power. Nutriband is a private limited
company duly organized, validly existing and in good standing under the laws of
Irelinad and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary except for any such failure, which when taken together
with all other failures, is not likely to have a Material Adverse Effect.
3

--------------------------------------------------------------------------------


(b)            Capital Structure. There are no options, warrants, calls,
agreements or other rights to purchase or otherwise acquire from Nutriband at
any time, or upon the happening of any stated event, any share of the capital
stock of Nutriband.


(c)            Certificate of Incorporation and Bylaws. Copies of the
organizational documents of Nutriband, which have been delivered to Nutranomics,
are true, correct and complete copies thereof.


(d)            Authority. Nutriband has all requisite power to enter into this
Agreement and, subject to approval of the proposed transaction by its
shareholders, has the requisite power and authority to consummate the
transactions contemplated hereby. Except as specified herein, no other corporate
or shareholder proceedings on the part of Nutriband are necessary to authorize
the Exchange and the other transactions contemplated hereby.
 
(e)            Conflict with Agreements; Approvals. The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, conflict with, or result in any violation of any
provision of the Certificate of Incorporation or Bylaws of Nutriband or of any
loan or credit agreement, note, mortgage, indenture, lease, benefit plan or
other agreement, obligation, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Nutriband or its properties or assets except for any such conflict or
violation, which when taken together with all other conflict or violation, is
not likely to have a Material Adverse Effect.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
entity is required by or with respect to Nutriband in connection with the
execution and delivery of this Agreement by Nutriband, or the consummation by
Nutriband of the transactions contemplated hereby.


(f)            Books and Records. Nutriband has made and will make available for
inspection by Nutranomics upon reasonable request all the books of account,
relating to the business of Nutriband. Such books of account have been
maintained in the ordinary course of business. All documents furnished or caused
to be furnished to Nutranomics by Nutriband are true and correct copies, and
there are no amendments or modifications thereto except as set forth in such
documents.


(g)            Compliance with Laws.  Nutriband is and has been in compliance in
all material respects with all laws, regulations, rules, orders, judgments,
decrees and other requirements and policies imposed by any governmental entity
applicable to it, its properties or the operation of its businesses.


(h)            Litigation. There is no suit, action or proceeding pending, or,
to the knowledge of Nutriband threatened against or affecting Nutriband, which
is reasonably likely to have a Material Adverse Effect on Nutriband, nor is
there any judgment, decree, injunction, rule or order of any governmental entity
or arbitrator outstanding against Nutriband having, or which, insofar as
reasonably can be foreseen, in the future could have, any such effect.
4

--------------------------------------------------------------------------------


(i)            Taxes.  Nutriband has filed all tax returns and reports required
to be filed as of the Closing with all other jurisdictions where such filing is
required by law; and Nutriband has paid, or made adequate provision for the
payment of all taxes, interest, penalties, assessments or deficiencies due and
payable on, and with respect to such periods or accruing prior to Closing.  As
of the Closing, Nutriband knows of (i) no other tax returns or reports which
were required to be filed which have not been so filed and (ii) no unpaid
assessment for additional taxes for any fiscal period ending before the Closing.


(j)            Licenses, Permits; Intellectual Property. Nutriband owns or
possesses in the operation of its business all material authorizations which are
necessary for it to conduct its business as now conducted. Neither the execution
nor delivery of this Agreement nor the consummation of the transactions
contemplated hereby will require any notice or consent under or have any
material adverse effect upon any such authorizations.


(k)            Title to Property. Nutriband has good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of Nutriband, in each
case free and clear of all liens, encumbrances and defects except such as are
described in Schedule 2(s) or such as would not have a Material Adverse Effect.
Any real property and facilities held under lease by Nutriband are held by it
under valid, subsisting and enforceable leases with such exceptions as would not
have a Material Adverse Effect.


2.3            Representations and Warranties of Shareholder. Shareholders
represent and warrant to Nutranomics as follows:


(a)            Shares Free and Clear. The shares of Nutriband which Shareholders
own are free and clear of any liens, claims, options, charges or encumbrances of
any nature.


(b)            Unqualified Right to Transfer Shares. Shareholders have the
unqualified right to sell, assign, and deliver the shares of Nutriband and, upon
consummation of the transactions contemplated by this Agreement, Nutranomics
will acquire good and valid title to such shares, free and clear of all liens,
claims, options, charges, and encumbrances of whatsoever nature.


(c)            Agreement and Transaction Duly Authorized. Shareholders are
authorized to execute and deliver this Agreement and to consummate the share
exchange transaction described herein. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which such Shareholders are a party or by which such Shareholders are bound,
either individually or collectively.


(d)            Share Ownership. Shareholders are presently the only shareholders
of Nutriband, and they own 100% of the equity ownership of Nutriband.
5

--------------------------------------------------------------------------------

ARTICLE III
ADDITIONAL AGREEMENTS AND RELATED TRANSACTIONS


3.1            Restricted Shares. The Shares will not be registered under the
Securities Act, but will be issued pursuant to applicable exemptions from such
registration requirements for transactions not involving a public offering
and/or for transactions which constitute "offshore transactions" as defined in
Regulation S under the Securities Act of 1933, as amended ("1933 Act").
Accordingly, the Shares will constitute "restricted securities" for purposes of
the Securities Act, and the holders of Shares will not be able to transfer such
shares except upon compliance with the registration requirements of the
Securities Act or in reliance upon an available exemption therefrom. The
certificates evidencing the Shares shall contain a legend to the foregoing
effect.


3.2            Access to Information. Upon reasonable notice, Nutranomics and
Nutriband shall each afford to the officers, employees, accountants, counsel and
other representatives of the other company, access to all their respective
properties, books, contracts, commitments and records and all other information
concerning its business, properties and personnel as such other party may
reasonably request. Unless otherwise required by law, the parties will hold any
such information which is nonpublic in confidence until such time as such
information otherwise becomes publicly available through no wrongful act of
either party, and in the event of termination of this Agreement for any reason
each party shall promptly return all nonpublic documents obtained from any other
party, and any copies made of such documents, to such other party.


ARTICLE IV
CONDITIONS PRECEDENT


4.1            Conditions to Each Party's Obligation to Effect the Exchange. The
respective obligations of each party to effect the Exchange shall be conditional
upon the filing, occurring or obtainment by the other party of all
authorizations, consents, orders or approvals of, or declarations or filings
with, or expirations of waiting periods imposed by any governmental entity or by
any applicable law, rule, or regulation governing the transactions contemplated
hereby.


4.2            Conditions to Obligations of Nutranomics. The obligation of
Nutranomics to effect the Exchange is subject to the satisfaction of the
following conditions on or before the Closing unless waived by Nutranomics:


(a)            Representations and Warranties. The representations and
warranties of Nutriband set forth in this Agreement shall be true and correct in
all material respects as of the date of this Agreement and (except to the extent
such representations and warranties speak as of an earlier date) as of the
Closing as though made on and as of the Closing, except as otherwise stated in
this Agreement, and Nutriband shall complete all government and legal process to
transfer 100% of the ownerships from the Shareholders to Nutranomics.


4.3            Conditions to Obligations of Nutranomics. The obligation of
Nutranomics to effect the Exchange is subject to the satisfaction of the
following conditions on or before the Closing unless waived by Nutranomics:
6

--------------------------------------------------------------------------------


(a)            Representations and Warranties. The representations and
warranties of Nutriband set forth in this Agreement shall be true and correct in
all material respects as of the date of this Agreement and (except to the extent
such representations and warranties speak as of an earlier date) as of the
Closing as though made on and as of the Closing, except as otherwise stated in
this Agreement.


ARTICLE V
TERMINATION AND AMENDMENT


5.1            Termination. This Agreement may be terminated at any time prior
to the Closing:


(a)            by mutual consent of Nutranomics, Nutriband, and the
Shareholders;
 
(b)            by either Nutranomics, Nutriband, and/or the Shareholders, if
there has been a material breach of any representation, warranty, covenant or
agreement on the part of the other party or parties, as set forth in this
Agreement, which breach has not been cured within five (5) business days
following receipt by the breaching party of notice of such breach, or if any
permanent injunction or other order of a court or other competent authority
preventing the consummation of the Exchange shall have become final and
non-appealable.


5.2            Effect of Termination. In the event of termination of this
Agreement by any party as provided in Section 5.1, this Agreement shall
forthwith become void and, subject to the following, there shall be no liability
or obligation on the part of any party hereto.  In the event of termination
under Section 5.1(a), all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.  In the event of termination under Section 5.1(b), all
costs and expenses incurred in connection with this Agreement by the
non-breaching party shall be paid by the other party.


5.3            Amendment. This Agreement may be amended by mutual agreement of
Nutranomics, Nutriband, and the Shareholders.  Any such amendment must be by an
instrument in writing signed on behalf of each of the parties hereto.


5.4            Extension; Waiver. At any time prior to the Closing, any party
hereto, by action taken individually or authorized by their respective Board of
Directors, may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.
7

--------------------------------------------------------------------------------


ARTICLE VI
GENERAL PROVISIONS


6.1            Survival of Representations, Warranties and Agreements. All of
the representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
for as long as the applicable status of limitation shall remain open.


6.2            Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, telecopied (which
is confirmed) or mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice:


(a)
If to Nutranomics:



11487 South 700 East
Salt Lake City, UT 84020


(b)
If to Nutriband:



14 Brookvale,
Rathfarnham, Dublin 14


(c)
If to Shareholders:



____________________
____________________
____________________


6.3            Interpretation. When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words "include," "includes," or "including" are
used in this Agreement, they shall be deemed to be followed by the words
"without limitation." The phrase "made available" in this Agreement shall mean
that the information referred to has been made available if requested by the
party to whom such information is to be made available.


6.4            Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.


6.5            Entire Agreement; No Third Party Beneficiaries; Rights of
Ownership. This Agreement (including the documents and the instruments referred
to herein) constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.
8

--------------------------------------------------------------------------------


6.6            Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Utah without regard to principles of
conflicts of law. Each party hereby irrevocably submits to the jurisdiction of
any Utah state court or any federal court in the State of Utah in respect of any
suit, action or proceeding arising out of or relating to this Agreement, and
irrevocably accept for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts.


6.7            No Remedy in Certain Circumstances. Each party agrees that,
should any court or other competent authority hold any provision of this
Agreement or part hereof or thereof to be null, void or unenforceable, or order
any party to take any action inconsistent herewith or not to take any action
required herein, the other party shall not be entitled to specific performance
of such provision or part hereof or thereof or to any other remedy, including
but not limited to money damages, for breach hereof or thereof or of any other
provision of this Agreement or part hereof or thereof as a result of such
holding or order.
 
6.8            Publicity. Except as otherwise required by law or the rules of
the SEC, so long as this Agreement is in effect, no party shall issue or cause
the publication of any press release or other public announcement with respect
to the transactions contemplated by this Agreement without the written consent
of the other party, which consent shall not be unreasonably withheld.


6.9            Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.


ARTICLE VII
OTHER PROVISIONS


7.1            Bankruptcy, Insolvency, Etc.  In the case of Nutranomics
instituting (a) any bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors or (b) the dissolution,
liquidation, or winding up of Nutranomics or any substantial portion of its
business prior to the date which is twelve (12) months following the Effective
Time, this Agreement shall be deemed null and void and Nutranomics shall
immediately return to the Shareholders the Nutriband Shares.


IN WITNESS WHEROF, this Agreement has been signed by the parties set forth below
as of the date set forth above.


[Signatures on the following page]
9

--------------------------------------------------------------------------------




 
 
NUTRANOMICS, INC., a Nevada corporation
 
 
 
/s/ Michael Doron
 
Name:  Michael Doron
Title:  CEO & Director
 
 
 
NUTRIBAND LTD., an Irish private limited company
 
 
 
/s/ Gareth Sheridan
 
Name:  Gareth Sheridan
Title:  Director
 
 
 
SHAREHOLDER of Nutriband Ltd.
 
 
/s/ Gareth Sheridan
Name:  Gareth Sheridan
 
 
SHAREHOLDER of Nutriband Ltd.
 
 
/s/ Ann Sheridan
Name:  Ann Sheridan





10